DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/943,850, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, there is no support in the prior-filled application for “the second lug member includes a first projection extending upwardly from the second lug member” (claim 1), “the first projection is disposed at a lateral extremity of the second lug member” (claim 2), “the projection is a first crest shaped member” (claim 4), “the fifth lug member includes a second projection extending upwardly from the fifth lug member” (claim 8), “the second projection is a second crest shaped member that is disposed at a lateral extremity of the fifth lug member” (claim 9), “the first and the second track pad members each include a first projection disposed at one lateral extremity of the first track pad member and a second projection disposed at another lateral extremity of the second track pad member” in combination with the “ratio of either the first or second track pad maximum widths to the shoe member width ranges from 1:4 to 3:4” (claim 11), and “the first projection is a first crest shaped member and the second projection is a second crest shaped member” (claim 13).  In other words, there is no support in the prior-filed application for a track pad member having the claimed lug members or width relationship with respect to the shoe member (note these features are only found in the embodiments shown in Figs. 11-15 of the prior-filed application), respectively, as set forth in the independent claims, in combination with the claimed projections/crest shaped members (note these features are only found in the embodiment shown in Figs. 9 and 10 of the prior-filed application).  Accordingly, claims 1-20 are not entitled to the benefit of the prior application.  It is noted that Applicant has amended the specification in the instant application, with respect to the prior-filed application, to include descriptions of the embodiments shown in Figs. 11-15 as having projections/crest shaped members (note paragraphs [0009], [0074], and [0078-0080]).

Drawings
2.	The drawings are objected to because of the following informalities:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 232 (Fig. 2), 778’ (Fig. 20), 778” (Fig. 20), 778’’’ (Fig. 20) and 780’ (Fig. 21).
To be in compliance with 37 CFR 1.84(p)(4) each distinct part, including modified parts, should be labeled with distinct reference character.  Note at least the following informality: reference character 100 has been used to designate two distinct two distinct track chain assemblies (note the embodiment shown in Figs. 2 and 3, and the embodiment shown in Figs. 4-8).
The lead line for reference character 426 in Fig. 10 should be directed to the concave arcuate surface as described.
It is unclear to which features the lead lines for reference characters 428 and 430 are directed in Fig. 10.
The lead line for reference character 640 in Fig. 16 is not directed to the ground engaging portion as described.
The lead line for reference character 650 in Fig. 16 is not directed to the second lateral distance of the second lug to the first lateral end as described.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “H418” has been used to designate two distinct dimensions in Fig. 9.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: W414, W418 and φ. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
The “second lug member includes a first projection extending upwardly from the second lug member” (claim 1), “the first projection is disposed at a lateral extremity of the second lug member” (claim 2), “the projection is a first crest shaped member” (claim 4), “the fifth lug member includes a second projection extending upwardly from the fifth lug member” (claim 8), and “the second projection is a second crest shaped member that is disposed at a lateral extremity of the fifth lug member” (claim 9) must be shown or the feature(s) canceled from the claim(s).
The “first and the second track pad members each include a first projection disposed at one lateral extremity of the first track pad member and a second projection disposed at another lateral extremity of the second track pad member” in combination with the “ratio of either the first or second track pad maximum widths to the shoe member width ranges from 1:4 to 3:4” (claim 11), and “the first projection is a first crest shaped member and the second projection is a second crest shaped member” (claim 13) must be shown or the feature(s) canceled from the claim(s).  It is further noted that Fig. 11 clearly shows the ratio of track pad width W504” to the shoe member width W502 being outside of the claimed range.  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because the following pairs of reference characters have both been used to designate the same structures in the drawings:
600 and 700 designate the same track chain member
602 and 702 designate the same shoe member
603 and 703 designate the same first lateral end
605 and 705 designate the same second lateral end




Specification
3.	The disclosure is objected to because of the following informalities:
Paragraph [0001] should be updated to include the number of the U.S. Patent granted from application serial no. 15/943,850.
The term “the first lug member 612” in paragraph [0085] should be replaced with the term -- the first lug member 608 -- to be consistent with the remainder of the disclosure.
The term “the main central void 766” in paragraph [0091] should be replaced with the term -- the main central void 764 -- to be consistent with the remainder of the disclosure.

Claim Objections
4.	Claims 6 and 19 are objected to because of the following informalities:  A transitional term, such as -- wherein -- should be inserted after the preamble (i.e., “The track chain member of claim 1” and “The track chain assembly of claim 18”, respectively) for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Assuming arguendo that the instant application is a continuation of prior-filed application 15/943,850, claims 1-20 are rejected to under 35 U.S.C. 112(a) for introducing new matter.  Specifically, there is no support in in the prior-filled application for “the second lug member includes a first projection extending upwardly from the second lug member” (claim 1), “the first projection is disposed at a lateral extremity of the second lug member” (claim 2), “the projection is a first crest shaped member” (claim 4), “the fifth lug member includes a second projection extending upwardly from the fifth lug member” (claim 8), “the second projection is a second crest shaped member that is disposed at a lateral extremity of the fifth lug member” (claim 9), “the first and the second track pad members each include a first projection disposed at one lateral extremity of the first track pad member and a second projection disposed at another lateral extremity of the second track pad member” in combination with the “ratio of either the first or second track pad maximum widths to the shoe member width ranges from 1:4 to 3:4” (claim 11), and “the first projection is a first crest shaped member and the second projection is a second crest shaped member” (claim 13).  In other words, there is no support in the prior-filed application for a track pad member having the claimed lug members or width relationship with respect to the shoe member (note these features are only found in the embodiments shown in Figs. 11-15 of the prior-filed application), respectively, as set forth in the independent claims, in combination with the claimed projections/crest shaped members (note these features are only found in the embodiment shown in Figs. 9 and 10 of the prior-filed application).  

8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


9.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 9 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 9, the limitation “a second crest shaped member…” renders the claim indefinite because the claims, from which claim 9 depends, fails to set forth a “first crest shaped member”.
	Regarding claim 11, the limitation “the first and the second track pad members each include a first projection disposed at one lateral extremity of the first track pad member and a second projection disposed at another lateral extremity of the second track pad member” (emphasis added) renders the claim indefinite because it is unclear how each of the first and second track pad members can include the respective projection disposed on the other track pad member as claimed.



Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

14.	Claims 1-6 and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bentz (US 5,409,306; newly cited).
	Regarding claims 1-6 and 10, Bentz discloses a track chain member 14 comprising: a shoe member 20 defining a track chain traveling direction and a lateral direction perpendicular to the track chain traveling direction (evident from Fig. 1); and a track pad member (shown in Figs. 1 and 3) extending from the shoe member including a first lug member (hinge member 46 on a first lateral side of track chain member 14) extending from the shoe member in a first direction parallel to the track chain traveling direction, a second lug member (outboard hinge member 48 on a first lateral side of the track chain member 14 shown in Fig. 3) and a third lug member (inboard hinge member 48 on a first lateral side of the track chain member 14 shown in Fig. 3) both extending from the shoe member in a second direction opposite of the first direction (Fig. 3); wherein the first, and the third lug members define a Z-shaped configuration (Fig. 3) and the first lug defines a first lug width along the lateral direction and the track pad member defines a roller support surface 38 defining a roller support surface width along the lateral direction and the second lug member includes a first projection 36 extending upwardly from the second lug member (Figs. 3 and 4), wherein the first, second and third lugs define track pin bores 50, 51, and the first projection is disposed at a lateral extremity of the second lug member (Fig. 3), wherein the projection is a first crest shaped member 36 (Fig. 3), wherein the second lug member is spaced away from the third lug member (Fig. 3), defining at least partially a void (unlabeled, but shown in Fig. 3) therebetween and the first lug member is laterally aligned with the void (Fig. 3), the second lug member defines a second lug member width along the lateral direction (Fig. 3), the third lug defines a third lug member width along the lateral direction (Fig. 3), and the first lug member width is different than the second lug member width and the third lug member width (Fig. 3), and wherein the track bores of the first, second and third lug members have substantially the same diameters (evident from Fig. 2).
Although Bentz appears to show the first lug width ranging from 40-60% of the roller support surface width in Fig. 3, Bentz fails to expressly disclose this claimed dimensional relationship such that the first lug member width ranges from 96 to 106 mm and the roller support surface width ranges from 191 to 211 mm.  
	Nonetheless, it would have been obvious to one having ordinary skill in the art, as a matter of routine optimization, to have modified the track chain member so that the first width ranges from 40-60% of the roller support surface width with the first lug member width ranging from 96 to 106 mm and the roller support surface width ranging from 191 to 211 mm, based upon a number of factors such as the intended use of the track chain member and the specific configuration of the track undercarriage assembly and tracked vehicle to provide the roller support surface with an adequate width to provide a running surface for the idler wheel while also ensuring the first lug has an adequate width or thickness to provide adequate rigidity when interconnected with an adjacent track chain member during use.
	It is further noted that it is clear from Applicant’s disclosure (i.e., note at least paragraphs [0073] and [0081]) that the specific widths of the first lug and roller support surface are not critical to the practice of Applicant’s invention.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
	Regarding claims 11-19, Bentz discloses a track chain assembly comprising: a plurality of interlocking track chain members 14 wherein each track chain member defines a track chain traveling direction, a lateral direction perpendicular to the track chain traveling direction, and includes a shoe member 20 defining a shoe width along the lateral direction (Fig. 3); and a first track pad member (comprised of 36, 38, hinge member 46, and hinge members 48 on a first lateral side of track chain member 14) defining a first track pad maximum width along the lateral direction (Fig. 3), and a second track pad member (comprised of 40, 42, hinge member 46, and hinge members 48 on a second lateral side of track chain member 14) defining a second maximum track pad width along the lateral direction (Fig. 3), and the first and the second track pad members each include a first projection 36 disposed at one lateral extremity of the first track pad member and a second projection 40 disposed at another lateral extremity of the second track pad member (Figs. 3 and 4), wherein the first track pad member is spaced away from the second track pad member a predetermined distance along the lateral direction (Fig. 3), wherein the first projection is a first crest shaped member 36 and the second projection is a second crest shaped member 40, wherein both the first track pad member and the second track pad member include a first lug member 46 extending from the shoe member in a first direction generally parallel to the track chain traveling direction, and a second lug member (outboard hinge members 48 of the track chain member 14 shown in Fig. 3) and a third lug member (inboard hinge members 48 of the track chain member 14 shown in Fig. 3) both extending from the shoe member in a second direction opposite of the first direction (Fig. 3); wherein the first, and the third lug members define a Z-shaped configuration (Fig. 3) and the first lug defines a first lug width along the lateral direction (Fig. 3), wherein the first, second and third lugs that define track pin bores 50, 51, wherein the first lug is laterally aligned between the second lug and third lug (Fig. 3), and the second lug defines a second lug width along the lateral direction, the third lug defines a third lug width, and the first lug width is different than the second lug width and the third lug width (Fig. 3).
	Regarding claim 11, although Bentz appears to show a ratio of either the first or second track pad maximum widths to the shoe member width ranges from 1:4 to 3:4 in Fig. 3, Bentz fails to expressly disclose this dimensional relationship.
	Nonetheless, it would have been obvious to one having ordinary skill in the art, as a matter of routine optimization, to have modified the track chain assembly so that either the first or second track pad maximum widths to the shoe member width ranging from 1:4 to 3:4 based upon a number of factors such as the intended use of the track chain member and the specific configuration of the track undercarriage assembly and tracked vehicle to provide the roller support surfaces with adequate widths to provide running surfaces for the idler wheel while also minimizing the size and the weight of the shoe member.
	It is further noted that Applicant has not established the criticality of this claimed range and it appears that other ratios outside of the claimed range would perform equally well depending upon the specific configuration of the track undercarriage assembly and the intended use of the track chain assembly.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
	Regarding claims 14, 16 and 17, although Bentz appears to show the first lug width ranging from 40-60% of either the first or second maximum track pad widths in Fig. 3, Bentz fails to expressly disclose this claimed dimensional relationship such that the first lug member width ranges from 96 to 106 mm and the roller support surface width ranges from 191 to 211 mm.  
	Nonetheless, it would have been obvious to one having ordinary skill in the art, as a matter of routine optimization, to have modified the track chain member so that the first width ranges from 40-60% of the roller support surface width with the first lug member width ranging from 96 to 106 mm and the roller support surface width ranging from 191 to 211 mm, based upon a number of factors such as the intended use of the track chain member and the specific configuration of the track undercarriage assembly and tracked vehicle to provide the roller support surface with an adequate width to provide a running surface for the idler wheel while also ensuring the first lug has an adequate width or thickness to provide adequate rigidity when interconnected with an adjacent track chain member during use.
	It is further noted that it is clear from Applicant’s disclosure (i.e., note at least paragraphs [0073] and [0081]) that the specific widths of the first lug and roller support surface are not critical to the practice of Applicant’s invention.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).

15.	Claims 7-9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bentz in view of Gillespie (US 2,452,921; previously cited).
	Although Bentz further discloses a center of mass and a central axis passing through the center mass wherein the central axis is perpendicular to the lateral direction and the track chain traveling direction and the track chain member includes a circular array that includes fourth (hinge member 46 on a second lateral side of track chain member 14), fifth (outboard hinge member 48 on a second lateral side of the track chain member 14 shown in Fig. 3) and sixth lug members (inboard hinge member 48 on a first lateral side of the track chain member 14 shown in Fig. 3), and a central groove (unlabeled, but shown in Fig. 3) located at the central axis wherein the central groove extends generally in the track chain traveling direction (Figs. 1 and 3), and the second projection is a second crest shaped member 40 that is disposed at a lateral extremity of the fifth lug member (Fig. 3), Bentz fails to disclose the first lug member width being greater than the second lug member width but less than the third lug member width, and the first, second and third lug members being rotated about the central axis 180 degrees, forming fourth, fifth and sixth lug members.  
	Gillespie, however, teaches a track chain member wherein a first lug member 21a has a width that is greater than a width of a second lug member 20 but less than a width of a third lug member 22, wherein the track chain member includes a circular array such that the first and second third lug members are rotated about a central axis 180 degrees, forming fourth 21, fifth 22a and sixth 20a lug members (Figs. 1 and 2).
	It would have been obvious to one having ordinary skill in the art to have modified the track chain member of Bentz so that the first lug member width is greater than the second lug member width but less than the third lug member width, and the first, second and third lug members being rotated about the central axis 180 degrees, forming fourth, fifth and sixth lug members, such as taught by Gillespie, as a well-known alternative lug configuration for a track chain member that would provide predictable results for allowing the interconnection of adjacent track chain members so as to form a trach chain assembly for use with a tracked vehicle.


Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617